                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

LANCE REBERGER,                         )                 3:17-cv-00077-MMD-WGC
                                        )
                  Plaintiff,            )                 MINUTES OF THE COURT
                                        )
        vs.                             )                 August 19, 2019
                                        )
VERN HARLOW, et al.,                    )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s Motion for Extension of Time to File Opposition to Renewed
Motion for Summary Judgment (ECF No. 115). Plaintiff requests to and including November 7,
2019, to file his opposition to Defendants’ Renewed Motion for Summary Judgment (ECF No. 102).

      Plaintiff’s Motion for Extension of Time to File Opposition to Renewed Motion for
Summary Judgment (ECF No. 115) is GRANTED. Plaintiff shall have to and including
November 7, 2019, to file his opposition to Defendants’ Renewed Motion for Summary Judgment
(ECF No. 102).

       THERE SHALL BE NO FURTHER EXTENSIONS GRANTED.

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK

                                                    By:        /s/
                                                            Deputy Clerk
